ON MOTION
ORDER
Essex Electro Engineers, Inc. moves for leave for the United States Court of Federal Claims to “correct the docket” of that court to include certain exhibits Essex argues were inadvertently omitted. The United States does not oppose Essex’s effort to seek this court’s leave, but argues it is for the Court of Federal Claims to determine whether any documents were inadvertently omitted from its docket.
Accordingly,
It Is Ordered That:
The United States Court of Federal Claims is granted leave to consider, within its discretion, Essex Electro Engineers, Inc.’s motion to correct the docket.